Order filed, November 28, 2012.




                                          In The

                      Fourteenth Court of Appeals
                                      ____________

                                  NO. 14-12-00814-CR
                                    ____________

                     HENRY JAMES KOHRHAMER, Appellant

                                            V.

                          THE STATE OF TEXAS, Appellee


                       On Appeal from the 185th District Court
                                Harris County, Texas
                           Trial Court Cause No. 1326892


                                        ORDER

       The reporter’s record in this case was due October 8, 2012. See Tex. R. App. P.
35.1. On October 19, 2012, this court ordered the court reporter to file the record within
30 days. The record has not been filed with the court. Because the reporter’s record has
not been filed timely, we issue the following order.

       We order Janet Ragan, the official court reporter, to file the record in this appeal
within 30 days of the date of this order. No further extension will be entertained absent
exceptional circumstances. The trial and appellate courts are jointly responsible for
ensuring that the appellate record is timely filed. See Tex. R. App. P. 35.3(c). If Janet
Ragan does not timely file the record as ordered, we will issue an order directing the trial
court to conduct a hearing to determine the reason for the failure to file the record.



                                       PER CURIAM